 



Exhibit 10.8
PLUMAS BANK
DIRECTOR RETIREMENT AGREEMENT
     THIS DIRECTOR RETIREMENT AGREEMENT (the “Agreement”) is adopted this 21st
day of March, 2007, by and between PLUMAS BANK, a California corporation located
in Quincy, California (the “Company”) and JOHN FLOURNOY (the “Director”).
     The purpose of this Agreement is to provide specified benefits to the
Director who contributes to the continued growth, development, and future
business success of the Company.
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.1   “Accrual Balance” means the liability that should be accrued by the
Company, under Generally Accepted Accounting Principles (“GAAP”), for the
Company’s obligation to the Director under this Agreement, by applying
Accounting Principles Board Opinion Number 12 (“APB 12”) as amended by Statement
of Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate.
Any one of a variety of amortization methods may be used to determine the
Accrual Balance. However, once chosen, the method must be consistently applied.
The Accrual Balance shall be reported annually by the Company to the Director.  
1.2   “Beneficiary” means each designated person, or the estate of the deceased
Director, entitled to benefits, if any, upon the death of the Director
determined pursuant to Article 4.   1.3   “Beneficiary Designation Form” means
the form established from time to time by the Plan Administrator that the
Director completes, signs, and returns to the Plan Administrator to designate
one or more Beneficiaries.   1.4   “Board” means the Board of Directors of the
Company as from time to time constituted.   1.5   “Change in Control” means a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, as such change is defined
in Section 409A of the Code and regulations thereunder.   1.6   “Code” means the
Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



1.7   “Disability” means Director: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering directors of the Company. Medical determination of Disability may be
made by either the Social Security Administration or by the provider of an
accident or health plan covering directors of the Company. Upon the request of
the Plan Administrator, the Director must submit proof to the Plan Administrator
of the Social Security Administration’s or the provider’s determination.   1.8  
“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate is six percent (6%). However, the
Plan Administrator, in its discretion, may adjust the Discount Rate to maintain
the rate within reasonable standards according to GAAP and/or applicable bank
regulatory guidance.   1.9   “Effective Date” means May 17, 2006.   1.10  
“Normal Retirement Age” means the earlier of (i) Director attaining age
sixty-five (65) and completing fifteen (15) Years of Service; or (ii) the date
the Director is required to retire pursuant to the Company’s mandatory
retirement policy for Directors.   1.11   “Normal Retirement Date” means the
later of Normal Retirement Age or Separation from Service.   1.12   “Plan
Administrator” means the plan administrator described in Article 6.   1.13  
“Plan Year” means each twelve-month period commencing on October 1st and ending
on September 30th of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following September 30, 2006.  
1.14   “Separation from Service” means the termination of the Director’s service
as a director of the Company for reasons other than death.   1.15   “Termination
for Cause” means Separation from Service for:

  (a)   Gross negligence or gross neglect of duties to the Company; or     (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Director’s service with the Company; or     (c)   Fraud,
disloyalty, dishonesty or willful violation of any law or significant Company
policy committed in connection with the Director’s service and resulting in a
material adverse effect on the Company.

 



--------------------------------------------------------------------------------



 



1.16   “Years of Service” means the twelve consecutive month period beginning on
the date the Director’s service on the Board commences and any twelve (12) month
anniversary thereof, during the entirety of which time the Director is a
director of the Company. Service with a subsidiary or other entity controlled by
the Company before the time such entity became a subsidiary or under such
control shall not be considered “credited service” unless the Plan Administrator
specifically agrees to credit such service. In addition and solely for the
purpose of determining the amount of benefits to be distributed hereunder the
Plan Administrator in its discretion may also grant additional Years of Service
in such circumstances where it deems such additional service appropriate.

Article 2
Distributions During Lifetime

2.1   Normal Retirement Benefit. Upon the Normal Retirement Date, the Company
shall distribute to the Director the benefit described in this Section 2.1 in
lieu of any other benefit under this Article.

  2.1.1   Amount of Benefit. The annual benefit under this Section 2.1 is Ten
Thousand Dollars ($10,000).     2.1.2   Distribution of Benefit. The Company
shall distribute the annual benefit to the Director in twelve (12) equal monthly
installments commencing on the first day of the month following Separation from
Service. The annual benefit shall be distributed to the Director for fifteen
(15) years.

2.2   Disability Benefit. If the Director experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Company shall
distribute to the Director the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

  2.2.1   Amount of Benefit. The annual benefit under this Section 2.3 is Ten
Thousand Dollars ($10,000) multiplied by the applicable percentage in the
vesting schedule set forth below.

      Years of Service     Completed at Separation     from Service   Vesting
Percentage 1   6.67% 2   13.33% 3   20.00% 4   26.67% 5   33.33% 6   40.00%

 



--------------------------------------------------------------------------------



 



      Years of Service     Completed at Separation     from Service   Vesting
Percentage 7   46.67% 8   53.33% 9   60.00% 10   66.67% 11   73.33% 12   80.00%
13   86.67% 14   93.33% 15   100.00%

  2.2.2   Distribution of Benefit. The Company shall distribute the annual
benefit to the Director in twelve (12) equal monthly installments commencing on
the first day of the month following Separation from Service. The annual benefit
shall be distributed to the Director for fifteen (15) years.

2.3   Change in Control Benefit. Upon a Change in Control, followed by a
Separation from Service, the Company shall distribute to the Director the
benefit described in this Section 2.3 in lieu of any other benefit under this
Article.

  2.3.1   Amount of Benefit. The benefit under this Section 2.3 is one hundred
percent (100%) of the Normal Retirement Benefit amount described in
Section 2.1.1.     2.3.2   Distribution of Benefit. The Company shall distribute
the annual benefit to the Director in twelve (12) equal monthly installments
commencing on the first day of the month following Separation from Service. The
annual benefit shall be distributed to the Director for fifteen (15) years.    
2.3.3   Excess Parachute Payments. Notwithstanding any provision of this
Agreement to the contrary, and to the extent allowed by Code Section 409A, if
any distribution(s) made under this Section 2.3 would be treated as an “excess
parachute payment” under Code Section 280G, the Company shall reduce such
distribution(s) to the extent necessary to avoid treating the distribution(s) as
an excess parachute payment.

2.5   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Director’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the Director’s vested Accrual Balance without further to comply
with the requirements of Section 409a of the Code, a distribution shall be made
as soon as is administratively practicable following the discovery of the plan
failure.

 



--------------------------------------------------------------------------------



 



2.6   Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Director and the Company may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations there under;     (b)  
must, for benefits distributable under Sections 2.1, 2.2 and 2.3, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and     (c)   must take
effect not less than twelve (12) months after the amendment is made.

Article 3
Distribution at Death

3.1   Death During Active Service. If the Director dies while in the active
service of the Company, the Company shall distribute to the Beneficiary the
death benefit in a lump sum of $30,000 within 30 days of the Director’s death.  
3.2   Death During Distribution of a Benefit. If the Director dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall distribute to the Beneficiary a death
benefit in a lump sum equal to the amount of $30,000 less the aggregate amount
of benefits previously paid pursuant to this Agreement within 30 days of the
Director’s death.   3.3   Death After Separation from Service But Before Benefit
Distributions Commence. If the Director is entitled to benefit distributions
under this Agreement, but dies prior to the commencement of said benefit
distributions, the Company shall distribute to the Beneficiary the death benefit
in a lump sum of $30,000 within 30 days of the Director’s death.

Article 4
Beneficiaries

4.1   Beneficiary. The Director shall have the right, at any time, to designate
a Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Director. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company in which the Director participates.

 



--------------------------------------------------------------------------------



 



4.2   Beneficiary Designation: Change; Spousal Consent. The Director shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form, and delivering it to the Plan Administrator or its designated agent. If
the Director names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Plan Administrator, must be
signed by the Director’s spouse and returned to the Plan Administrator. The
Director’s beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Director or if the Director names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Director shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Plan Administrator’s
rules and procedures, as in effect from time to time. Upon the acceptance by the
Plan Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Director and accepted by the Plan Administrator prior to the Director’s death.  
4.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.   4.4   No Beneficiary Designation.
If the Director dies without a valid beneficiary designation, or if all
designated Beneficiaries predecease the Director, then the Director’s spouse
shall be the designated Beneficiary. If the Director has no surviving spouse,
the benefits shall be made to the personal representative of the Director’s
estate.   4.5   Facility of Distribution. If the Plan Administrator determines
in its discretion that a benefit is to be distributed to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
that person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Director and the
Director’s Beneficiary, as the case may be, and shall be a complete discharge of
any liability under the Agreement for such distribution amount.

Article 5
General Limitations

5.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
if the Director’s service with the Company is terminated due to a Termination
for Cause.

 



--------------------------------------------------------------------------------



 



5.2   Suicide or Misstatement. No benefits shall be distributed if the Director
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Director and owned by the Company denies coverage (i) for material misstatements
of fact made by the Director on an application for such life insurance, or
(ii) for any other reason.   5.3   Removal. Notwithstanding any provision of
this Agreement to the contrary, the Company shall not distribute any benefit
under this Agreement if the Director is subject to a final removal or
prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

Article 6
Administration of Agreement

6.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.   6.2   Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit, (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Company.  
6.3   Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.   6.4   Indemnity
of Plan Administrator. The Company shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.   6.5   Company Information. To enable the Plan
Administrator to perform its functions, the Company shall supply full and timely
information to the Plan Administrator on all matters relating to the date and
circumstances of the retirement, Disability, death, or Separation from Service
of the Director, and such other pertinent information as the Plan Administrator
may reasonably require.

 



--------------------------------------------------------------------------------



 



6.6   Annual Statement. The Plan Administrator shall provide to the Director,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 7
Claims And Review Procedures

7.1   Claims Procedure. A Director or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

  7.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.    
7.1.2   Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     7.1.3   Notice of
Decision. If the Plan Administrator denies part or all of the claim, the Plan
Administrator shall notify the claimant in writing of such denial. The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed; and     (d)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures.

 



--------------------------------------------------------------------------------



 



7.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:

  7.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.     7.2.2  
Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.     7.2.3   Considerations on Review. In considering the review, the
Plan Administrator shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.  
  7.2.4   Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.     7.2.5   Notice of Decision. The Plan Administrator shall notify
the claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and     (d)   A
statement of the claimant’s right to bring a civil action.

 



--------------------------------------------------------------------------------



 



Article 8
Amendments and Termination

8.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Director. However, the Company may unilaterally
amend this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.   8.2   Plan Termination
Generally. This Agreement may be terminated only by a written agreement signed
by the Company and Director. However, the Company may unilaterally terminate
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated there under. In the event the Company
unilaterally terminates this Agreement, the Director shall be entitled to
receive from the Company an amount equal to the Accrual Balance as of the date
the Agreement is terminated. Except as provided in Section 8.3, the termination
of this Agreement shall not cause any early distribution of benefits under this
Agreement. Rather, upon such termination, benefit distributions will be made in
accordance with the distribution schedules set forth under Article 2 or
Article 3, as applicable.   8.3   Plan Terminations Under Section 409A.
Notwithstanding anything to the contrary in Section 8.2, if the Company
terminates this Agreement in the following circumstances:

  (a)   Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Director and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the termination of the
arrangements;     (b)   Upon the Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are
included in the Director’s gross income in the latest of (i) the calendar year
in which the Agreement terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practical; or

 



--------------------------------------------------------------------------------



 



  (c)   Upon the Company’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the
Company does not adopt any new non-account balance plans for a minimum of five
(5) years following the date of such termination;

    The Company shall distribute the Accrual Balance, determined as of the date
of the termination of the Agreement, to the Director in a lump sum subject to
the above terms.

Article 9
Miscellaneous

9.1   Binding Effect. This Agreement shall bind the Director and the Company,
and their beneficiaries, survivors, executors, administrators and transferees.  
9.2   No Guarantee of Service. This Agreement is not a contract for service. It
does not give the Director the right to remain as a director of the Company, nor
does it interfere with the Company’s right to discharge the Director. It also
does not require the Director to remain a director nor interfere with the
Director’s right to terminate service at any time.   9.3   Non-Transferability.
Benefits under this Agreement cannot be sold, transferred, assigned, pledged,
attached or encumbered in any manner.   9.4   Tax Withholding and Reporting. The
Company shall withhold any taxes that are required to be withheld, including but
not limited to taxes owed under Section 409A of the Code and regulations
thereunder, from the benefits provided under this Agreement. The Director
acknowledges that the Company’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies). Further, the Company
shall satisfy all applicable reporting requirements, including those under
Section 409A of the Code and regulations thereunder.   9.5   Applicable Law. The
Agreement and all rights hereunder shall be governed by the laws of the State of
California, except to the extent preempted by the laws of the United States of
America.   9.6   Unfunded Arrangement. The Director and the Beneficiary are
general unsecured creditors of the Company for the distribution of benefits
under this Agreement. The benefits represent the mere promise by the Company to
distribute such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life or
other informal funding asset is a general asset of the Company to which the
Director and Beneficiary have no preferred or secured claim.

 



--------------------------------------------------------------------------------



 



9.7   Reorganization. The Company shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor bank.   9.8  
Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Director as to the subject matter hereof. No rights are granted
to the Director by virtue of this Agreement other than those specifically set
forth herein.   9.9   Interpretation. Wherever the fulfillment of the intent and
purpose of this Agreement requires, and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.   9.10   Alternative Action. In the event it shall become impossible for
the Company or the Plan Administrator to perform any act required by this
Agreement, the Company or Plan Administrator may in its discretion perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Company, provided that such
alternative acts do not violate Section 409A of the Code.   9.11   Headings.
Article and section headings are for convenient reference only and shall not
control or affect the meaning or construction of any of its provisions.   9.12  
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.   9.13   Notice.
Any notice or filing required or permitted to be given to the Company or Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Plumas Bank
35 South Lindan Avenue
Quincy, CA 95971

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to the Director under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Director.

 



--------------------------------------------------------------------------------



 



9.14   Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

     IN WITNESS WHEREOF, the Director and a duly authorized representative of
the Company have signed this Agreement.

          DIRECTOR:   COMPANY:     PLUMAS BANK
 
       
/s/ John Flournoy
  By   Daniel West
 
       
John Flournoy
            Title Chairman

 



--------------------------------------------------------------------------------



 



PLUMAS BANK
Director Retirement Agreement
BENEFICIARY DESIGNATION FORM
{  }     New Designation
{  }     Change in Designation
I, JOHN FLOURNOY, designate the following as Beneficiary under the Agreement:

             
Primary:
           
 
    %      
 
           
 
    %      
 
           
Contingent:
           
 
    %      
 
           
 
    %      
 
           

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of [your name]”.     •   Be aware that none of
the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

             
Name:
           
 
 
 
       
Signature:
      Date:    
 
           

SPOUSAL CONSENT (Required if someone other than Spouse named beneficiary):
I consent to the beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.

             
Spouse Name:
           
 
 
 
       
Signature:
      Date:    
 
           

Received by the Plan Administrator this                      day of
                                        , 2      

         
By:
       
 
 
 
   
Title:
       
 
       

 